Title: To George Washington from Alexander Addison, 6 July 1799
From: Addison, Alexander
To: Washington, George



Sir
Philadelphia July 6th 1799

I should have sooner informed you if I could have seen or ascertained what sum of money you might expect on the last instalment of your Bond on M. Ritchie. That instalment was $3116.40 of which sum I have this day paid into the Bank of Pennsylvania one half together with interest on that half from the first of last month making together $1568. The instalment due at June 1798 was $3292.80. Interest on that to 11th July 1798 was $21.95; making together $3314.75 I then paid $1700 which is more than half the principal and the whole of the interest at that time due.
It may be proper to state to you (because I know not that you are acquainted with) the reason of my making these two payments in this manner. When Col. Ritchie (who was a man of integrity and property) proposed to Mr Ross the purchase of your lands on Miller’s run he pressed me to be concerned in the bargain. Having no means at command to make the payments I declined but on his assuring me that if the first payment could be made, he would provide for the others I agreed and though my name appears not in the contract I have half the interest in the land. Col. Ritchie’s bond was as good as his and mine together and the whole land is bound by a mortgage to you. By our joint exertions the first instalment was paid with as much punctuality as could be exacted. The quantity of land was not ascertained at the time of the contract so

that a bond for the precise sum could not be taken then; nor was it known to us before the day of payment of the first instalment so that we could not remit the precise sum. But we paid before the day a sum supposed equal to the first instalment of principal and interest. The difficulty of remitting money delayed the payment of the second instalment till my coming to this city at my usual time for attendance in the Court of Errors and Appeals. It was then paid with all the interest that could be exacted. Before the third instalment became due Col. Ritchie died. Lands from a variety of causes (which you can estimate better than I) had begun to sink in value and we could not make sales nor obtain payments. From his death I considered myself bound to provide for the half; but I could not do it but in this city. Almost all the payment which I made on the third instalment and all on the last I have made by discounting notes at the Bank and however hard a way of raising money this may be I would submit to much harder than fail in any obligation.
With respect to the sum yet due I have early earnestly and frequently pressed the brother and widow of Col. Ritchie with the importance and necessity in point of both interest and honour to provide for their part of the payments. I have shewn your letters particularly the last which I had the honour of receiving from you on this subject and expectations of money being paid have been held out to me. These however have yet produced nothing. Mrs Ritchie is now in Philadelphia. I have endeavored to press on her friends here (whose advice on this head might be considered as more disinterested than mine) the danger of further delinquency. I shall continue to do so and if I receive any positive information during my stay next week in this city I shall do myself the honour of informing you.
This state is greatly agitated by the approach of the election of Governor. There is good reason to believe that Mr Ross will be chosen. But the whole spirit of party will be exerted against him and they speak also with confidence. This however would be the case were any other proper person the candidate: and I know none more proper or more likely to succeed than he. His success would be of important benefit to the state & the union. The Governor’s influence by appointments to office, mischievous printers, and the great importation of Irish are the bane of the political (and of course moral) character of Pennsylvania: and its influence on the Union is great. With most cordial wishes for your health

and happiness and with the highest respect and esteem, I have the honour to be Sir Your most obedt Servt

Alexr Addison

